The one question presented by this record is as to the jurisdiction of the judge of probate to make an order admitting petitioner to bail. Petitioner was indicted by the grand jury of De Kalb county on a charge of murder in the first degree, and upon being arrested was committed to the jail of De Kalb county without bail. He brings this petition before Hon. G.L. Malone, judge of probate of De Kalb county, who upon hearing the petition granted the petitioner bail in the sum of $1,000.
The petition was properly addressed to the judge of probate of De Kalb county, who in such cases, as alleged in the petition, has the same jurisdiction as the circuit judge. Code 1923, § 4310; Ex parte Keeling, 50 Ala. 474. Having determined that petitioner was charged with a public offense which was bailable, order fixing bail was properly made. Code 1923, § 4329.
Let the judgment be affirmed.
Affirmed.